DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated April 5, 2021 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated October 5, 2020.  Claims 1-20, 27-28, and 30 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 30 is objected to because of the following informalities:  the claim is identified as “New”, although it was previously presented.  According to MPEP 714(II)(C): 
(A) Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vaioli et al., US 2013/0324272 A1 (hereinafter Vaioli), in view of Noboa et al., US 2015/0227870 A1 (hereinafter Noboa), and further in view of Tomae, JP 05192431 A (hereinafter Tomae).

Regarding Claim 1 (Currently Amended)
one or more motion detectors operably coupled to a management system (Vaioli, I/O devices to collect information regarding when a ball is thrown, how many pins have fallen, if a foul has been detected, and other information available on the lane about the ball that was bowled [0024]); and 
the management system operably connected to at least one building control system (Vaioli, a bowling scoring and/or management system [0035 and [Fig. 3]), the management system comprising:
a processor (Vaioli, the computing device 14 also includes a processor 20 [0036] and [Fig. 3]); and
a non-transitory computer readable medium operably connected to the processor, the non-transitory computer readable medium comprising one or more programming instructions for causing the processor to perform one or more functions (Vaioli, the processor 20 executes computer program code (e.g., program control 44), which can be stored in the memory 22A and/or storage system 22B [0037]), thereby causing the management system to:
store a listing of a plurality of trigger events as well as at least one special effect associated with at least a first trigger event of said plurality of trigger events (Vaioli, the centralized management system 300 can control/manage any of the features of the present invention as described with regard to FIGS. 2 and 3; more specifically, a user can enter any combination of triggering events and associated special effects into the centralized management system 300 [0026]),
determine whether the first trigger event has occurred using information that specifies at least a portion of activity within the bowling center (Vaioli, upon the occurrence of the triggering event, which may be determined 
determine the at least one special effect associated with the first trigger event (Vaioli, upon the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200, e.g., a strike on a specific lane, the scoring system 200 will notify the centralized management system 300 of such triggering event, in which scenario, the centralized management system 300 will instruct the projection system 10, for example, to provide the associated programmed special effects [0031]), and
cause at least one special effect component to transition an operational state from a first operational state to a second different operational state so that the at least one special effect component performs the at least one special effect associated with the first trigger event (Vaioli, upon the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200, e.g., a strike on a specific lane, the 
Vaioli fails to explicitly disclose 
at least one building control system selected from the group consisting of at least an architectural lighting system, a security system configured to detect an intrusion into a bowling center by one or more intruders, and a Heating, Ventilation, and Air Conditioning (“HVAC”) system; 
a touch screen input device;
generate a user interface on the touch screen input device, the user interface being configured to control the at least one building control system,
receive one or more input instructions at the user interface, 
translate the received one or more input instructions into one or more instructions readable by the at least one building control system,
control, based on the translated one or more input instructions, at least one function of the at least one building control system,
including one or more pressure sensors.
Noboa teaches
at least one building control system selected from the group consisting of at least an architectural lighting system, a security system configured to detect an intrusion into a bowling center by one or more intruders, and a Heating, Ventilation, and Air Conditioning (“HVAC”) system (Noboa, a building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area; 
a touch screen input device (Noboa, to provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube), LCD (liquid crystal display), OLED (organic light emitting diode), TFT (thin-film transistor), plasma, other flexible configuration, or any other monitor for displaying information to the user and a keyboard, a pointing device, e.g., a mouse, trackball, etc., or a touch screen, touch pad, etc., by which the user can provide input to the computer [0202]);
generate a user interface on the touch screen input device, the user interface being configured to control the at least one building control system (Noboa, enterprise control applications 50 may be configured to provide subsystem-spanning control to a graphical user interface (GUI); enterprise control applications 50 may also or alternatively be configured to provide configuration GUIs for configuring BMS controller 24 [0048]),
receive one or more input instructions at the user interface (Noboa, BMS controller 24 is shown to include a user interface I/O 54; user interface I/O 54 may include one or more user interface input and/or output devices for facilitating user interaction with BMS controller 24 and BMS 22 [0088]), 
translate the received one or more input instructions into one or more instructions readable by the at least one building control system (Noboa, data communications interface 52 may be configured to communicate 
control, based on the translated one or more input instructions, at least one function of the at least one building control system (Noboa, BMS 22 may be installed at least partially within building 10 to monitor and control the activities thereof [0045]).
Vaioli discloses an interactive bowling system using scoring systems and/or other computer infrastructures which interact with visual and/or audio effects within the bowling center (Vaioli [Abstract]).  The interactive bowling system and/or other computer infrastructures interact with visual and/or audio effects within the bowling center (Vaioli [Abstract]).  The interactive bowling system comprises a centralized management system located at the counters and back office of the bowling center, allowing the manager/employees of the bowling center to manage the customers (bowlers) from check-in to check-out (Vaioli [0028]-[0029]).  The centralized management system having stored therein instructions to provide special effects associated with one or more events to one or more special effects components (Vaioli [Abstract]).  Upon an occurrence of an event, the management system:  determines that the occurrence of the event is associated with one or more special effects; and provides the instructions to the one or more 
Bowling is a very popular sport for both recreational bowlers and league bowlers (Vaioli [0002]).  For recreational bowlers, it is a leisure activity which can be played at most any time of the day and throughout the year, regardless of weather (Vaioli [0002]).  The game of bowling game has also become very popular for families as well as adults of all ages (Vaioli [0002]).  
A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area (Noboa [0001]).  BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or devices, other devices that are capable of managing building functions, or any combination thereof (Noboa [0001]).  Noboa teaches a BMS wherein a user may interact with the system using a touch screen (Noboa [0202]).  Noboa also teaches wherein the ability to configure applications to provide subsystem-spanning control via a graphical user interface (Noboa [0048]).  The BMS includes a data communications interface to allow for communication with disparately protocolled devices or networks (Noboa [0087]).  The BMS monitors and controls the activities of a building (Noboa [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the interactive bowling system in a bowling center as discloses by Vaioli with the building management system as taught by Noboa in order to provide the ability to easily control the systems of a building.
Tomoe teaches
including one or more pressure sensors (Tomae, FIGS. 5 and 6 show a position determination device for accurately knowing the ball trajectory by providing a sensor for detecting the passing position of the pitched ball on 
Vaioli discloses an interactive bowling system using scoring systems and/or other computer infrastructures which interact with visual and/or audio effects within the bowling center (Vaioli [Abstract]).  The interactive bowling system and/or other computer infrastructures interact with visual and/or audio effects within the bowling center (Vaioli [Abstract]).  The interactive bowling system comprises a centralized management system located at the counters and back office of the bowling center, allowing the manager/employees of the bowling center to manage the customers (bowlers) from check-in to check-out (Vaioli [0028]-[0029]).  The centralized management system having stored therein instructions to provide special effects associated with one or more events to one or more special effects components (Vaioli [Abstract]).  Upon an occurrence of an event, the management system:  determines that the occurrence of the event is associated with one or more special effects; and provides the instructions to the one or more special effects components to effectuate the special effects associated with the one or more events (Vaioli [Abstract]).  The events can be triggered automatically using, for example, an existing scoring system (scoring console) or other detection systems, using a central management system (Vaioli [0012]) and can be based on motion of a bowling ball or bowler (Vaioli [Claim 10]).  
Tomae teaches a method of accurately determining the whereabouts of a ball, such as the passing position of the ball, making it possible to always play or practice in the best condition (Tomae [0005]).  Tomae teaches an embodiment that is directed to bowling, wherein a pressure sensor is placed in a bowling lane for the passing position of the ball Tomae [0013]).  The lane may be divided into plates, each of which may have a separate sensor, thereby allowing the determination of which plate the bowling ball passed over (Tomae [0013]).  The pressure sensor may be a piezoelectric pressure sensor using a piezoelectric element, a strain resistance type pressure sensor using a strain resistance element, or the like (Tomae [0013]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the pressure sensor as taught by Tomae with the interactive bowling system as disclosed by Vaioli in order to accurately determine ball position and give users accurate feedback over the course of practice.  

Regarding Claims 2 (Previously Presented), 9 (Previously Presented), and 16 (Previously Presented):  Vaioli further discloses wherein the plurality of trigger events additionally comprise at least one of a strike or a sequence of strikes (Vaioli, these bowling events can be, for example, a strike or a sequence of strikes [0012]), gutter balls (Vaioli, these bowling events can be, for example, ... gutter balls [0012]), a high score (Vaioli, these bowling events can be, for example, ... a high score [0012]), a perfect score (Vaioli, these bowling events can be, for example, ... perfect score [0012]) and a score over a particular value (Vaioli, these bowling events can be, for example, … [a score] over 200 [0012]).

Regarding Claims 3 (Previously Presented), 10 (Previously Presented), and 17 (Previously Presented):  Vaioli further discloses wherein the at least one special effect component comprises at least one of a video display (Vaioli, a local monitor (typically overhead display monitor above the lane) [0021]), a video projector (Vaioli, a video projector system 10 [0017] and [Fig. 1]), an audio system (Vaioli, audio ... systems [0059]), a tactile feedback system (Vaioli, other effects, whether they are visual, audio or tactile, are contemplated by the present 

Regarding Claims 4 (Previously Presented), 11 (Previously Presented), and 18 (Previously Presented):  Vaioli further discloses wherein the at least one special effect comprises at least one of video projection effects (Vaioli, special effects can include video projection [0013]), multi-colored lighting effects (Vaioli, these special effects can include … multi-colored lighting [0013]), ultra-violet lighting effects, laser effects (Vaioli, special effects can include... laser effects [0013]), audio effects (Vaioli, these special effects can include … audio effects [0013]), fog effects (Vaioli, special effects can include … fog effects [0013]), haze effects (Vaioli, special effects can include … haze effects [0013]), carbon dioxide effects, snow effects, bubble effects and confetti effects.

Regarding Claims 5 (Previously Presented) and 12 (Previously Presented):  Noboa further teaches wherein the one or more programming instructions of the non-transitory computer readable medium further cause the processor to perform one or more other functions, thereby causing the management system to receive one or more initialization input instructions at the user interface (Noboa, BMS controller 24 is shown to include a user interface I/O 54; user interface I/O 54 may include one or more user interface input and/or output devices for facilitating user interaction with BMS controller 24 and BMS 22 [0088]), the user interface being further configured to control at least an operation of a portion of the bowling center (Noboa, BMS 22 may be installed at least partially within building 10 to monitor and control the activities thereof [0045]).

Regarding Claims 6 (Previously Presented), 13 (Previously Presented), and 19 (Previously Presented):  Vaioli further discloses wherein the one or more initialization input 

Regarding Claims 7 (Currently Amended), 14 (Currently Amended), and 20 (Currently Amended):  Vaioli further discloses wherein an occurrence of one or more of the plurality of trigger events is detected by at least one of a scoring system (Vaioli, the centralized management system 300 can use the inputs coming from the scoring system 200 to trigger the command for specific special effects [0043]), a security system, one or more cameras (Vaioli, a camera [0017]), one or more proximity sensors (Vaioli, sensors for interactivity with the bowler and/or the bowling ball [0013]; detection of a ... bowling ball at a certain location within the bowling center [0014]).

Regarding Claim 8 (Currently Amended):  Vaioli discloses a bowling center control system comprising:
at least one special effect component configured to produce at least one special effect in response to an instruction to produce the at least one special effect (Vaioli, one or more special effects components configured to provide special effects in response to an occurrence of one or more events that occurred in a bowling center [0005]); 
one or more motion detectors operably coupled to a management system (Vaioli, I/O devices to collect information regarding when a ball is thrown, how many pins have fallen, if a foul has been detected, and other information available on the lane about the ball that was bowled [0024]); and
the management system operably connected to the at least one special effect component, and the at least one building control system (Vaioli, a bowling scoring and/or management system [0035 and [Fig. 3]), the management system comprising: 
a processor (Vaioli, the computing device 14 also includes a processor 20 [0036] and [Fig. 3]); and
a non-transitory computer readable medium operably connected to the processor, the non-transitory computer readable medium comprising one or more programming instructions for causing the processor to perform one or more functions (Vaioli, the processor 20 executes computer program code (e.g., program control 44), which can be stored in the memory 22A and/or storage system 22B [0037]), thereby causing the management system to:
store a listing of a plurality of trigger events as well as at least one special effect associated with at least a first trigger event of said plurality of trigger events (Vaioli, the centralized management system 300 can control/manage any of the features of the present invention as described with regard to FIGS. 2 and 3; more specifically, a user can enter any combination of triggering events and associated special effects into the centralized management system 300 [0026]);
monitor at least a portion of activity within the bowling center for detection of an occurrence of the first trigger event (Vaioli, the tracking system 415 
determine whether the first trigger event has occurred using information that specifies the at least a portion of the activity within the bowling center (Vaioli, upon the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200, e.g., a strike on a specific lane, the scoring system 200 will notify the centralized management system 300 of such triggering event, in which scenario, the centralized management system 300 will instruct the projection system 10, for example, to provide the associated programmed special effects [0031]),
determine the at least one special effect associated with the first trigger event (Vaioli, upon the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200, e.g., a strike on a specific lane, the scoring system 200 will notify the centralized management system 300 of such triggering event, in which scenario, the centralized management system 300 will instruct the projection system 
cause the at least one special effect component to transition an operational state from a first operational state to a second different operational state so that the at least one special effect component performs the at least one special effect associated with the first trigger event (Vaioli, upon the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200, e.g., a strike on a specific lane, the scoring system 200 will notify the centralized management system 300 of such triggering event, in which scenario, the centralized management system 300 will instruct the projection system 10, for example, to provide the associated programmed special effects [0031]).
Vaioli fails to explicitly disclose
at least one building control system selected from the group consisting of an architectural lighting system, a security system configured to detect an intrusion into a bowling center by one or more intruders, and a Heating, Ventilation, and Air Conditioning (“HVAC”) system;
a touch screen input device
generate a user interface on the touch screen input device, the user interface being configured to control the at least one building control system,
receive one or more input instructions at the user interface,
translate the received one or more input instructions into one or more instructions readable by the at least one building control system;
control, based on the translated one or more input instructions, at least one function of the at least one building control system;
including one or more pressure sensors.
Noboa teaches
at least one building control system selected from the group consisting of an architectural lighting system, a security system configured to detect an intrusion into a bowling center by one or more intruders, and a Heating, Ventilation, and Air Conditioning (“HVAC”) system (Noboa, a building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area; BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or devices, other devices that are capable of managing building functions, or any combination thereof [0001]);
a touch screen input device (Noboa, to provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube), LCD (liquid crystal display), OLED (organic light emitting diode), TFT (thin-film transistor), plasma, other flexible configuration, or any other monitor for displaying information to the user and a keyboard, a pointing device, e.g., a mouse, trackball, etc., or a touch screen, touch pad, etc., by which the user can provide input to the computer [0202]);
generate a user interface on the touch screen input device, the user interface being configured to control the at least one building control system (Noboa, enterprise control applications 50 may be configured to 
receive one or more input instructions at the user interface (Noboa, BMS controller 24 is shown to include a user interface I/O 54; user interface I/O 54 may include one or more user interface input and/or output devices for facilitating user interaction with BMS controller 24 and BMS 22 [0088]),
translate the received one or more input instructions into one or more instructions readable by the at least one building control system (Noboa, data communications interface 52 may be configured to communicate with disparately protocolled devices or networks (e.g., different building subsystems, differently protocolled smart-grid sources, etc.); communications protocols may be vendor specific (e.g., Johnson Controls, Honeywell, Siemens, etc.), standards-based (e.g., BACnet, ANSI C12.19, Lon Works, Modbus, RIP, SNMP, SOAP, web services, HTML, HTTP/HTTPS, XML, XAML, TFTP, DHCP, DNS, SMTP, SNTP, etc.), user built, user selected, and/or user customized; in some embodiments, data communications interface 52 is configured to translate data between different communications protocols to facilitate data communications with differently protocolled systems and/or devices [0087]);
control, based on the translated one or more input instructions, at least one function of the at least one building control system (Noboa, BMS 22 may be installed at least partially within building 10 to monitor and control the activities thereof [0045]),
claim 1, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the interactive bowling system in a bowling center as discloses by Vaioli with the building management system as taught by Noboa in order to provide the ability to easily control the systems of a building.
Tomoe teaches
including one or more pressure sensors (Tomae, FIGS. 5 and 6 show a position determination device for accurately knowing the ball trajectory by providing a sensor for detecting the passing position of the pitched ball on the bowling lane; a pressure sensor 8 is laid laterally in front of the jet 11 via the lane surface portion 9 [0013]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the pressure sensor as taught by Tomae with the interactive bowling system as disclosed by Vaioli in order to accurately determine ball position and give users accurate feedback over the course of practice.  

Regarding Claim 15 (Currently Amended):  Vaioli discloses a method for controlling a bowling center including at least one building control system selected from the group consisting of an architectural lighting system, a security system detecting an intrusion into the bowling center by intruders, and a Heating, Ventilation, and Air Conditioning (“HVAC”) system, the method comprising:
storing, by a management system, a listing of a plurality of trigger events as well as at least one special effect associated with at least one first trigger event of said plurality of trigger events (Vaioli, the centralized management system 300 can control/manage any of the features of the present invention as described with regard to FIGS. 2 and 3; more specifically, a user can enter any combination 
receiving, by the management system from the user interface, one or more initialization input instructions related to operation of a portion of the bowling center (Vaioli, the I/O console device includes, for example, a keypad, e.g., touch screen, capable of receiving inputs from a bowler or other user [0026]);
receiving, by the management system, event occurrence information from one or more detection devices operably coupled to the management system (Vaioli, the tracking system 415 can track movement of objects, e.g., bowling pins, bowling balls, etc., as well as bowlers, and provide such information to the centralized management system 300 [0053]);
monitoring, by the management system, the event occurrence information for occurrence of the first trigger event having the at least one special effect associated therewith (Vaioli, the tracking system 415 can track movement of objects, e.g., bowling pins, bowling balls, etc., as well as bowlers, and provide such information to the centralized management system 300 [0053]);
determining, by the management system, whether the first trigger event has occurred using information that specifies at least a portion of activity within the bowling center (Vaioli, upon the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200, e.g., a strike on a specific lane, the scoring system 200 will notify the centralized management system 300 of such triggering event, in which scenario, the centralized management system 300 will instruct the projection system 10, for example, to provide the associated programmed special effects [0031]), wherein an occurrence of one or more of the plurality of trigger events is detected by the one 
in response to the first trigger event occurring:
determining, by the management system, the at least one special effect that is associated with the first trigger event (Vaioli, upon the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200, e.g., a strike on a specific lane, the scoring system 200 will notify the centralized management system 300 of such triggering event, in which scenario, the centralized management system 300 will instruct the projection system 10, for example, to provide the associated programmed special effects [0031]); and
performing operations by the management system to cause at least one special effect component to transition an operational state from a first operational state to a second different operational state so that the at least one special effect component performs the at least one special effect that was determined to be associated with the first trigger event (Vaioli, upon the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200, e.g., a strike on a specific lane, the scoring system 200 will notify the centralized management system 300 of such triggering event, in which scenario, the centralized management system 300 will instruct the projection system 10, for example, to provide the associated programmed special effects [0031]).

generating, by a management system, a user interface on the touch screen input device, the user interface being configured to control the at least one building control system,
receiving, by the management system, one or more input instructions at the user interface,
translating, by the management system, the received one or more input instructions into one or more instructions readable by the at least one building control system,
controlling, by the management system, based on the translated one or more input instructions, at least one function of the at least one building control system.
including one or more pressure sensors.
Noboa teaches
generating, by a management system, a user interface on the touch screen input device, the user interface being configured to control the at least one building control system (Noboa, enterprise control applications 50 may be configured to provide subsystem-spanning control to a graphical user interface (GUI); enterprise control applications 50 may also or alternatively be configured to provide configuration GUIs for configuring BMS controller 24 [0048]),
receiving, by the management system, one or more input instructions at the user interface (Noboa, BMS controller 24 is shown to include a user interface I/O 54; user interface I/O 54 may include one or more user interface input and/or output devices for facilitating user interaction with BMS controller 24 and BMS 22 [0088]),
translating, by the management system, the received one or more input instructions into one or more instructions readable by the at least one building control system (Noboa, data communications interface 52 may be configured to communicate with disparately protocolled devices or networks (e.g., different building subsystems, differently protocolled smart-grid sources, etc.); communications protocols may be vendor specific (e.g., Johnson Controls, Honeywell, Siemens, etc.), standards-based (e.g., BACnet, ANSI C12.19, Lon Works, Modbus, RIP, SNMP, SOAP, web services, HTML, HTTP/HTTPS, XML, XAML, TFTP, DHCP, DNS, SMTP, SNTP, etc.), user built, user selected, and/or user customized; in some embodiments, data communications interface 52 is configured to translate data between different communications protocols to facilitate data communications with differently protocolled systems and/or devices [0087]),
controlling, by the management system, based on the translated one or more input instructions, at least one function of the at least one building control system (Noboa, BMS 22 may be installed at least partially within building 10 to monitor and control the activities thereof [0045]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the interactive bowling system in a bowling center as discloses by Vaioli with the building management system as taught by Noboa in order to provide the ability to easily control the systems of a building.
Tomoe teaches
including one or more pressure sensors (Tomae, FIGS. 5 and 6 show a position determination device for accurately knowing the ball trajectory by providing a sensor for detecting the passing position of the pitched ball on 
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the pressure sensor as taught by Tomae with the interactive bowling system as disclosed by Vaioli in order to accurately determine ball position and give users accurate feedback over the course of practice.  

Regarding Claim 30 (New):  Noboa further teaches wherein the at least one building control system includes two or more of the following: the architectural lighting system; the security system; and the HVAC system (Noboa, a building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area; BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or devices, other devices that are capable of managing building functions, or any combination thereof [0001]).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vaioli, in view of Noboa, in view of Tomae, and further in view of Jones, JR. et el., US 2015/0124087 A1 (hereinafter Jones).

Regarding Claim 27(Previously Presented):  Vaioli, as modified, discloses the invention as described above.  Vaioli, as modified, fails to explicitly disclose wherein, in response to the security system detecting the intrusion into the bowling center, the management system is configured to contact at least one of an authority, an owner, and management.

Vaioli discloses an interactive bowling system using scoring systems and/or other computer infrastructures which interact with visual and/or audio effects within the bowling center (Vaioli [Abstract]).  The interactive bowling system and/or other computer infrastructures interact with visual and/or audio effects within the bowling center (Vaioli [Abstract]).  The interactive bowling system comprises a centralized management system located at the counters and back office of the bowling center, allowing the manager/employees of the bowling center to manage the customers (bowlers) from check-in to check-out (Vaioli [0028]-[0029]).  The centralized management system having stored therein instructions to provide special effects associated with one or more events to one or more special effects components (Vaioli [Abstract]).  Upon an occurrence of an event, the management system:  determines that the occurrence of the event is associated with one or more special effects; and provides the instructions to the one or more special effects components to effectuate the special effects associated with the one or more events (Vaioli [Abstract]).  
Bowling is a very popular sport for both recreational bowlers and league bowlers (Vaioli [0002]).  For recreational bowlers, it is a leisure activity which can be played at most any time of the day and throughout the year, regardless of weather (Vaioli [0002]).  The game of bowling game has also become very popular for families as well as adults of all ages (Vaioli [0002]).  
Over the past few years, mass shootings have been in the news numerous times.  Shootings take place in many locations, including social gathering places such as casinos, nightclubs, churches, schools, and bowling alleys.  Jones teaches the remote, electronic initial locating and identification of a suspect in an incident in a building environment (Jones [0001]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the interactive bowling system in a bowling center as disclosed by Vaioli with the remote, electronic initial locating and identification of a suspect in an incident in a building environment as taught by Jones in order to protect against mass shootings.  

Regarding Claim 28 (Previously Presented):  Jones further teaches wherein, in response to the security system detecting the intrusion into the bowling center, the management system is further configured to raise architectural lighting levels in the architectural lighting system and to turn on a video camera system to record footage of the bowling center (Jones, when the Emergency Key Fob is pressed all hallway motion detectors and IP video cameras are activated enabling remote access of the IP cameras by police [0010]; a building alert system comprised of the evacuation signaling array (blue, flashing light) and speakers (aural alert) are activated indicating to all building occupants that an Active Shooter incident is underway [0011]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20, 27-28, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715